         Case 4:19-cv-00917-LPR Document 100 Filed 07/01/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CALVIN R. MULLINAX, SR. and                                                       PLAINTIFFS
MARY ALICE MULLINAX


v.                               Case No. 4:19-cv-00917-LPR



CATERPILLAR INC., et al.                                                        DEFENDANTS

                                            ORDER

       Before the Court is Calvin R. Mullinax, Sr. and Mary Alice Mullinax’s Rule 41 motion to

dismiss this case without prejudice (Doc. 99). Plaintiffs have represented that Defendants do not

oppose the motion. The motion is GRANTED and this case (in its entirety) is DISMISSED

without prejudice. Each party shall bear its own costs and fees.


       IT IS SO ORDERED this 1st day of July 2020.



                                                 _______________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE
